On Petition for Rehearing.
Roby, J.
5. It is vigorously urged in support of a petition for rehearing that the order fixing tire width of the highway is invalid, inasmuch as it does not appear that the report of the viewers specified tire width. It is not necessary that the width of a highway bé stated in tire viewers’report. Campbell v. Fogg (1892), 132 Ind. 1; Watson v. Crowsore (1884), 93 Ind. 220-222. The statute fixes the minimum width of county and township roads, and requires that.the order for the laying out of any highway shall specify the width thereof. §6755 Burns 1901, §5028 R. S. 1881. An order establishing such highway which fails *165to specify the width is void. Hudson v. Voreis (1893), 134 Ind. 642; Helms v. Bell (1900), 155 Ind. 502. The defect is one which the court may correct, and an order for such correction may be made by the Supreme or Appellate Courts. Sidener v. Essex (1864), 22 Ind. 201; Merom Gravel Co. v. Pearson (1904), 33 Ind. App. 174.
6. The petitioners ashed the establishment “of a public highway on or as near to the following described route as practicable, to wit: Commencing at the southeast corner of the southeast quarter of section thirty-two,” etc. The starting place of the proposed highway is definitely and accurately fixed, and the petition in that respect was sufficient.
7. The motion for arrest of judgment was a separate and several motion. The assignment of errors is a joint assignment by the four appellants.
8. Objections to the viewers’ report were made by only three of the appellants. Such objection, so far as it was not remedied by amendment, was that the report is “insufficient in law,” and “not made in accordance with law,” — reasons which “amounted to nothing.” Long v. Ruch (1897), 148 Ind. 74.
There are other defects in the appeal, which have been disregarded in order to dispose of the appeal upon its merits.
Petition for rehearing overruled.